Dismissed and Memorandum Opinion filed February 6, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00594-CV

                        KENNETH L. HILL, Appellant

                                        V.

  TEXAS DEPARTMENT OF CRIMINAL JUSTICE, CORRECTIONAL
  INSTITUTE DIVISION, MICHAEL EDISON AND SHAWN JOINER,
                         Appellees

               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 12-DCV-201622

                 MEMORANDUM                     OPINION


      Appellant Kenneth L. Hill, an inmate incarcerated in the Jester III Unit of
the Texas Department of Criminal Justice, challenges the trial court’s dismissal of
his civil action against appellees Texas Department of Criminal Justice,
Correctional Institute Division, Michael Edison, and Shawn Joiner. Because we
conclude that appellant failed to comply with the requirements of Chapter 14 of the
Texas Civil Practice and Remedies Code on appeal, we dismiss his appeal.

      On June 29, 2013, the trial court dismissed appellant’s case below for want
of jurisdiction. Appellant filed a notice of appeal on June 25, 2013. On August 14,
2013, appellant filed an affidavit of indigence in this court.

      Chapter 14 of the Texas Civil Practice and Remedies Code governs inmate
litigation when the inmate claims inability to pay costs. In its 2011 session, the
Texas Legislature amended Chapter 14; the amendments to Chapter 14 became
effective January 1, 2012. As amended, Chapter 14 now applies to “an action,
including an appeal or original proceeding, brought by an inmate in a district,
county, justice of the peace, or small claims court or an appellate court, including
the supreme court or the court of criminal appeals, in which an affidavit or
unsworn declaration of inability to pay costs is filed by the inmate.” Tex. Civ.
Prac. & Rem. Code Ann. § 14.002(a) (West Supp. 2013). “This means that the
requirements of Chapter 14 apply when inmates file an appeal or an original
proceeding in the appellate court the same as when they file actions in the district,
county, and justice courts.” Douglas v. Moffett, —S.W.3d—, — 14-12-00321-CV,
2013 WL 6237255, at *1 (Tex. App.—Houston [14th Dist.] Dec. 3, 2013, no pet.
h.) quoting Douglas v. Turner, —S.W.3d—, —, 2013 WL 2245653, at * 1 (Tex.
App.—Waco May 9, 2013, no pet.). See also Hickman v. Tex. Dep’t of Criminal
Justice, No. 13–12–00437–CV, 2013 WL 3770916, at *2 (Tex. App.—Corpus
Christi July 18, 2013, no pet.) (mem. op.).

      When an inmate litigant files an affidavit or unsworn declaration of inability
to pay costs, Chapter 14 requires the inmate to file an additional affidavit or
declaration setting forth specific details on all previous actions filed pro se, other
than a suit brought under the Texas Family Code. Tex. Civ. Prac. & Rem. Code

                                           2
Ann. § 14.004(a)1; Moffett, 2013 WL 6237255 at *2. Because the inmate’s list of
previous filings and trust account balance may change between the time the suit
and appeal are brought, we have concluded, as other courts of appeals have, that
the decisions interpreting these requirements of Chapter 14 at the trial court stage
generally apply to appeals and original proceedings brought in an appellate court
on or after January 1, 2012. Moffett, 2013 WL 6237255 at *3; see also Tex. Civ.
Prac. & Rem. Code Ann. § 14.002(a); Atkins v. Herrera, Nos. 10–13–00283–CV,
10–13–00284–CV, 2013 WL 5526233, at * 1 (Tex. App.—Waco Oct. 3, 2013, no
pet.) (mem. op.); Weisinger v. State, No. 12-13-00152-CV, 2013 WL 3967659, at *
1 (Tex. App.—Tyler July 31, 2013, no pet.); Hickman, 2013 WL 3770916, at * 2;
Turner, 2013 WL 2245653, at * 2. We therefore apply the decisions cited above to
determine whether appellant complied with Chapter 14.

      Appellant filed his notice of appeal and an accompanying affidavit of
indigence. But appellant did not file on appeal the required additional affidavit or
unsworn declaration of previous filings. Tex. Civ. Prac. & Rem. Code Ann. §§
14.002(a) and 14.004(a).

      On January 14, 2014, notification was transmitted to all parties of the court=s
intention to dismiss the appeal. See Tex. R. App. P. 42.3(a). Appellant filed

      1
          Section 14.004(a) states:
      An inmate who files an affidavit or unsworn declaration of inability to pay costs
      shall file a separate affidavit or declaration (1) identifying each suit, other than a
      suit under the Family Code, previously brought by the person and in which the
      person was not represented by an attorney, without regard to whether the person
      was an inmate at the time the suit was brought; and (2) describing each suit that
      was previously brought by (A) stating the operative facts for which relief was
      sought; (B) listing the case name, cause number, and the court in which the suit
      was brought; (C) identifying each party named in the suit; and (D) stating the
      result of the suit, including whether the suit was dismissed as frivolous or
      malicious under Section 13.001 or Section 14.003 or otherwise.


                                                3
another copy of his brief but no response showing meritorious ground for
continuing the appeal.

      Because the requirements of Chapter 14 of the Texas Civil Practice and
Remedies Code now apply to inmate proceedings in appellate courts, and appellant
did not comply with those requirements on appeal, we dismiss his appeal. See
Moffett, 2013 WL 6237255 at *4.



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                         4